DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
In view of the amendments, the objection of the abstract is withdrawn.
Information Disclosure Statement
Acknowledgment is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 11/06/2020. An initialed copy is attached to this Office Action.
Claim Objections
Claims 12 and 13 are objected to because of the following informalities: the claims are misnumbered. They should read “Claim 11” and “Claim 12”. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Guevara-Torres et al. (“Imaging translucent cell bodies in the living mouse retina without contrast agents” June 2015) in view of Sulai et al. (“Visualization of retinal vascular structure and perfusion with a nonconfocal adaptive optics scanning light ophthalmoscope” March 2014).
Regarding claim 1, Guevara-Torres discloses a method for imaging vertebrate translucent retinal structures (Abstract) comprising: imaging a translucent retinal structure at a first imaging plane in the retina with a light source focused at such first imaging plane (1. Introduction, Fig. 1), and detecting reflected light with a non-confocal off-axis detector (1. Introduction). In the introduction, Guevara-Torres mentions the teachings of Chui wherein the contrast of the features obtained can be enhanced by offsetting the confocal detection aperture, but does not specify wherein the detector is axially displaced from a plane conjugate to the first imaging plane to a plane conjugate to a reflective layer deeper in the retina along a path of illumination from the light source. In the same field of endeavor, Sulai discloses wherein the detector is axially displaced from a plane conjugate to the first imaging plane to a plane conjugate to a reflective layer deeper in the retina along a path of illumination from the light source (1. Introduction, B. AOSLO imaging). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Guevara-Torres with wherein the detector is axially displaced from a plane conjugate to the first imaging plane to a plane conjugate to a reflective layer deeper in the retina along a path of illumination from the light source of Sulai for the purpose of improving the contrast of structural and perfusion images (page 570, col. 1, lines 2-3).  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not 
Regarding claim 2, Guevara-Torres and Sulai teach the method as is set forth above, Sulai further discloses wherein the non-confocal off-axis detector comprises an offset aperture detector or a split detector (see Fig. 1).  
Regarding claim 3, Guevara-Torres and Sulai teach the method as is set forth above for claim 1, Sulai further discloses wherein the non-confocal off-axis detector comprises an offset aperture detector (see Fig. 1).  
Regarding claim 4, Guevara-Torres and Sulai teach the method as is set forth above for claim 1, Sulai further discloses wherein the non-confocal off-axis detector comprises a split detector (see Fig. 1).  
Regarding claim 5, Guevara-Torres further discloses wherein the displacement of the detector from a plane conjugate to the first imaging plane to a plane conjugate to a reflective screen layer deeper in the retina increases contrast of a detected retinal structure image (1. Introduction).  
Regarding claim 6, Guevara-Torres and Sulai teach the method as is set forth above for claim 1, Sulai further discloses wherein the light source is an imaging beam of a scanning light ophthalmoscope (C. Light Exposure).  
Regarding claim 7, Guevara-Torres and Sulai teach the method as is set forth above for claim 1, Sulai further discloses wherein the light source is an imaging beam of an adaptive optics scanning light ophthalmoscope (C. Light Exposure).  
Regarding claim 8, Guevara-Torres further discloses wherein the retinal structure imaged is selected from ganglion cells, horizontal cells, photoreceptors, bipolar cells, amacrine cells, blood vessels, and blood cells (1. Introduction).  
Regarding claim 9, Guevara-Torres further discloses wherein the retinal structure imaged is in the ganglion cell layer (4. Discussion).  

Regarding claim 11, Guevara-Torres and Sulai teach the method as is set forth above for claim 1, Sulai further discloses wherein the first imaging plane and retinal structure imaged is positioned between the vitreous and the photoreceptor layer, and wherein the detector is displaced from a plane conjugate to the first imaging plane to a plane conjugate to the interface between the choroid and the sclera (B. AOSLO Imaging, C. Light Exposure). It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d - 164 7 (1987). Furthermore, such a modification is generally recognized as being within the level of ordinary skill in the art in order to obtain images of the desired structures of the eye.
Regarding claim 12, Guevara-Torres and Sulai teach the method as is set forth above for claim 1, Sulai further discloses wherein the detector is axially displaced from a plane conjugate to the first imaging plane a distance beyond a depth of field of the light source focused at the first imaging plane (B. AOSLO Imaging, C. Light Exposure). It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed .
Response to Arguments
Applicant's arguments filed 11/06/2020 have been fully considered but they are not persuasive. Applicants argued that Guevara-Torres and Sulai do not disclose or teach the claims as presented. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., utilizing light in both axial and lateral point spread; including backscattered light, etc.) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In addition, both references teach, in the introductions, that it is known in the art to laterally offset a detector. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Furthermore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). For these reasons, the claims are rendered obvious in view of Guevara-Torres and Sulai.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329.  The examiner can normally be reached on Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        3/12/2021